Per Curiam.
Plaintiff recovered in the court below on a stop-notice under the Mechanics’ Lien law. The appeal specifies a number of alleged errors, for one of which there must be a reversal. The stop-notice served was for $238.76; the proofs that but $229.26 was due the plaintiff. Of this variance there was no explanation on the trial.
*1044The amendment to the Mechanics’ Lien law {Pamph. L. 1910, p. 500) requires that the claimant shall specify in his stop-notice the amount due as nearly as possible. An unexplained demand for more than may be due is fatal. The reason for this exactness is obvious. • The owner is called on to pay claims to which he may well be a stranger. He is not directly a party to the contract with the claimant and frequently knows nothing of it. In this situation when a notice is served and calls for more than is due he is probably without knowledge whether the claim is just or otherwise. Hence, the requirement not only of good faith in the claim but that in case of variance the claimant shall bear the burden of explanation and establishing that the error was due to honest mistake and not to design or carelesness. Tuttle v. Cadwell, 92 N. J. L. 28.
The judgment is reversed.